Exhibit 99.2 Part II Item 6. Selected Financial Data Selected financial data set forth below are presented for the period January1,2014 to August31,2014 (the “Predecessor Period”) prior to ETP’s acquisition of Susser on August29,2014 (the “ETP Merger”). From September1,2014 to December31,2014, financial data is presented for the Partnership after the ETP Merger and under the application of “push down” accounting that required its assets and liabilities to be adjusted to fair value on August31,2014 (“Successor Period”). The following tables set forth key operating metrics as of and for the periods indicated and have been derived from our audited historical consolidated financial statements. For the year ended December31,2014, we have combined the Predecessor Period and the Successor Period and presented the unaudited financial data on a combined basis for comparative purposes. This combination does not comply with generally accepted accounting principles or the rules for unaudited pro forma presentation, but is presented because we believe it provides the most meaningful comparison of our financial results. The impact to the 2014 Successor Period from “push down” accounting related to the ETP Merger resulted in a $1.7billion net change in the fair value of the Partnership’s assets and liabilities and a $4.1million decrease in depreciation expense, offset by a $3.9million increase in amortization expense.
